UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1141


DORA L. ADKINS,

                    Plaintiff - Appellant,

             v.

PUBLIC STORAGE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-01556-JCC-IDD)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dora L. Adkins, Appellant Pro Se. Nathan D. Rozsa, SUROVELL ISAACS PETERSEN
& LEVY, PLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dora L. Adkins appeals the district court’s order dismissing her civil action and

denying her leave to amend her complaint. We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court. Adkins v. Public Storage, No. 1:16-

cv-01556-JCC-IDD (E.D. Va. Jan. 24, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2